HALL, Judge.
C.W. raises two issues on appeal, the second of which is rendered moot by our resolution of the first.
*29C.W. contends, and the state concedes, that the trial court did not determine that his guilty plea was freely, voluntarily, and knowingly made before accepting said plea, as required by Florida Rule of Juvenile Procedure 8.130(a)(1).
Accordingly, we reverse the order finding C.W. delinquent and remand for a plea hearing conducted in accordance with Florida Rule of Juvenile Procedure 8.130(a)(1). In its future consideration of a plea by C.W., the trial court should determine the status of the Valrico Group Treatment Home.
Reversed and remanded.
DANAHY, A.C.J., and LEHAN, J., concur.